DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is unclear as it recites the width and height of the current block are 128, width and the height of the maximum transform size are 64.  It appears the size is incomplete for the current block and maximum transform size.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-20 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0098063 and hereafter referred to as “Chen”) in view of  Kirchhoffer et al (US 2019/0037245 and hereafter referred to as “Kirchhoffer”) and Zheng (US 2014/0079332).
Regarding Clam 16, Chen discloses a method of decoding video performed by a decoding device, the method comprising:  and a non-transitory computer-readable storage medium storing a bitstream, the bitstream, when executed, causing a decoding apparatus to perform the following steps:
deriving prediction samples by performing a prediction for a current block (Page 19, paragraph 0194); 
determining whether the current block is partitioned (Page 19, paragraph 0197); 
deriving transform blocks by partitioning the current block based on a result of the determination (Page 19, paragraph 0197); 
deriving transform coefficients for the derived transform blocks (Page 19, paragraph 0200);
 deriving residual samples by performing an inverse transform process for the transform coefficients (Page 19, paragraph 0200); and 
generating a reconstructed picture based on the residual samples and the prediction samples (Page 19, paragraph 0200), 
Chen is silent on obtaining residual information and a flag for whether transform coefficients for a current block is present; deriving transform coefficients for the derived transform blocks based on residual information; determining whether the current block is partitioned based on a size of the current block and a maximum transform size, wherein based on a value of the flag being equal to 0, it is determined that the current block is not partitioned into the transform blocks, and wherein based on a value of the flag being equal to 1, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size.
Kirchhoffer discloses obtaining residual information and a flag for whether transform coefficients for a current block is present (Page 10-11, paragraph 0109, 0112, 0115); determining whether a value of the flag is 1 which indicates the transform coefficients for the current block are present (Page 11, paragraph 0112, 0115); based on the value of the flag being 1, determining whether the current block is partitioned based maximum block size (Page 11, paragraph 0112, 0115), deriving transform coefficients for the derived transform blocks based on residual information (Page 11, paragraph 0105, Page 16-17, paragraph 0153). Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify Chen to include the missing limitations as taught by Kirchhoffer in order to have a better compromise between encoding complexity and better rate distortion ration (Page 2, paragraph 0006) as disclosed by Kirchhoffer.
The combination is silent on determining whether the current block is partitioned based on a width and a height of the current block and a maximum transform size, wherein it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size, wherein the width of the current block is W and the height of the current block is H, based on the width of the current block is W and the width of the current block is greater than the width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size.
Zheng discloses determining whether the current block is partitioned based on a size of the current block and a maximum transform size, based on the value of the flag being 1, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size (Page 8, paragraph 0081, Page 7, paragraph 0074, Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the height of the current transform block is equal to the preset minimum size and the width of the current transform block is greater than the height of the current transform block, the splitting direction parameter is set to 1, that is, a value of interTUSplitDirection is 1”).    Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Zheng in order to effectively reduce complexity of a coding process (Page 2, paragraph 0014) as disclosed by Zheng.
It is noted that the independent claims are in conditional form and the claims only require either width to be greater or height to be greater but not both. 

Regarding Clam 26 and 28, Chen discloses a method of encoding video performed by an encoding device, the method comprising:  and a non-transitory computer-readable storage medium storing a bitstream generated by a method, the method comprising:
deriving prediction samples by performing a prediction for a current block (Page 19, paragraph 0194); 
deriving residual samples based on original samples and the prediction samples for the current block (Page 19, paragraph 0200); 
determining whether the current block is partitioned (Page 19, paragraph 0197); 
deriving transform blocks by partitioning the current block based on a result of the determination (Page 19, paragraph 0197); 
deriving transform coefficients by performing a transform process on residual samples included in the derived transform blocks (Page 19, paragraph 0200);
 deriving quantized transform coefficients by performing a quantization process on the transform coefficients (Page 19, paragraph 0200); and 
encoding video information comprising information for the quantized transform coefficients (Page 19-20, paragraph 0202).
Chen is silent on deriving a flag for whether transform coefficients for the current block is present; determining whether the current block is partitioned based on a size of the current block and a maximum transform size, encoding video information comprising the flag, wherein based on a value of the flag being equal to 0, it is determined that the current block is not partitioned into the transform blocks, and wherein based on a value of the flag being equal to 1, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size.
Kirchhoffer discloses determining whether a value of the flag is 1 which indicates the transform coefficients for the current block are present (Page 11, paragraph 0112, 0115); based on the value of the flag being 1, determining whether the current block is partitioned based maximum block size (Page 11, paragraph 0112, 0115), encoding video information comprising the flag (Page 11, paragraph 0112, 0115). Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify Chen to include the missing limitations as taught by Kirchhoffer in order to have a better compromise between encoding complexity and better rate distortion ration (Page 2, paragraph 0006) as disclosed by Kirchhoffer.
The combination is silent on determining whether the current block is partitioned based on a width and a height of the current block and a maximum transform size, wherein it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size.
Zheng discloses determining whether the current block is partitioned based on a size of the current block and a maximum transform size, based on the value of the flag being 1, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size (Page 8, paragraph 0081, Page 7, paragraph 0074, Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the height of the current transform block is equal to the preset minimum size and the width of the current transform block is greater than the height of the current transform block, the splitting direction parameter is set to 1, that is, a value of interTUSplitDirection is 1”).    Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Zheng in order to effectively reduce complexity of a coding process (Page 2, paragraph 0014) as disclosed by Zheng.
It is noted that the independent claims are in conditional form and the claims only )require either width to be greater or height to be greater but not both. 
Regarding Claim 17 and 27, Chen, Kirchhoffer and Zheng disclose discloses all the limitations of Claim 16 and 26.  Kirchhoffer discloses wherein the width of the current block is W and the height of the current block is H (Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074), wherein based on the width of the current block being greater than the width of the 3Application No.: TBADocket No.: 8736.02181.US21 maximum transform size, a width of the transform blocks is derived as W/2, and wherein based on the height of the current block being greater than the height of the maximum transform size, a height of the transform blocks is derived as H/2 (Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the height of the current transform block is equal to the preset minimum size and the width of the current transform block is greater than the height of the current transform block, the splitting direction parameter is set to 1, that is, a value of interTUSplitDirection is 1”; therefore, if the height is equal, see paragraph 0081 that the width is greater and transform block must be split, Figure 1 for W/2, Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the width of the current transform block is  equal to the preset minimum size and the width of the current transform block is smaller than the height of the current transform block, the splitting direction parameter is set to 0, that is, a value of interTUSplitDirection is 0; a value of the size parameter of the current transform block is equal to an average value of the height of the current transform block and the width of the current transform block.”, therefore, if the width is equal, see paragraph 0081 that the height is greater and transform block must be split, Figure 1 for H/2).  
Regarding Claim 18, Chen, Kirchhoffer and Zheng disclose discloses all the limitations of Claim 16.  Zheng discloses a width of the current block being greater than the width of maximum transform size and a height of the current block being greater than the maximum transform size, wherein the current block is partitioned into transform blocks of (W/2)x(H/2) size (Page 8, paragraph 0081, Figure 1D).  Same motivation as above.
Regarding Claim 19, Chen, Kirchhoffer and Zheng disclose discloses all the limitations of Claim 16.  Zheng discloses the width of the current block being not greater than the width of the maximum transform size and the height of the current block being greater than the height of the  maximum transform size, the current block is partitioned into transform blocks of Wx(H/2) size (Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the width of the current transform block is  equal to the preset minimum size and the width of the current transform block is smaller than the height of the current transform block, the splitting direction parameter is set to 0, that is, a value of interTUSplitDirection is 0; a value of the size parameter of the current transform block is equal to an average value of the height of the current transform block and the width of the current transform block.”, therefore, if the width is equal, see paragraph 81 that the height is greater and transform block must be split, Figure 1 for H/2).  Same motivation as above.
Regarding Claim 20, Chen, Kirchhoffer and Zheng disclose discloses all the limitations of Claim 16.  Zheng discloses a width of the current block being greater than the width of maximum transform size and a height of the current block being greater than the maximum transform size, wherein the current block is partitioned into transform blocks of (W/2)x(H/2) size (Page 8, paragraph 0081, Figure 1D).  Same motivation as above.
Regarding Claim 25, Chen, Kirchhoffer and Zheng disclose all the limitations of Claim 16.  Chen discloses further comprising performing deblocking filtering for a reconstructed sample located in an adjacent area to boundaries of the transform blocks in the reconstructed picture (paragraph 0069-0070, 0089).  

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kirchhoffer and Zheng as applied to claim 16 above, and further in view of Zhu et al (US 2018/0343450 and hereafter referred to as “Zhu”).
Regarding Claim 21, Chen, Kirchhoffer and Zheng disclose all the limitations of Claim 16.  Zheng discloses splitting the block when the block exceeds the maximum transform size and a width of the current block being larger than the maximum transform size and a height of the current block being not larger than the maximum transform size (paragraph 0081, paragraph 0074, height equal to the preset minimum size and width exceeds).  See motivation above. The combination is silent on partitioned into HxH.  Zhu discloses wherein the current block is partitioned into transform blocks of HxH size (Figure 7, Page 4, paragraph 0049, 2mx2n partitioned to 2n x2n).  Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Zhu in order to have accurate image prediction and high coding efficiency (Page 1, paragraph 0002) as disclosed by Zhu.
Regarding Claim 22, Chen, Kirchhoffer and Zheng disclose all the limitations of Claim 16.  Zheng discloses splitting the block when the block exceeds the maximum transform size and a width of the current block being not larger than the maximum transform size and a height of the current block being larger than the maximum transform size (paragraph 0081, paragraph 0074, width equal to the preset minimum size and height exceeds maximum transform size).  Zheng is silent on, wherein the current block is partitioned into transform blocks of WxW size. Zhu discloses wherein the current block is partitioned into transform blocks of WxW size (Figure 8, Page 4, paragraph 0052, 2mx2n partitioned to 2n x2n). Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Zhu in order to have accurate image prediction and high coding efficiency (Page 1, paragraph 0002) as disclosed by Zhu.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kirchhoffer and Zheng as applied to claim 16 above, and further in view of Terada et al (US 2014/0072215 and hereafter to as “Terada” ).
Regarding Claim 23, Chen, Kirchhoffer and Zheng discloses all the limitations of Claim 16.  Zheng discloses size of current block and maximum transform size is NXN (paragraph 0081). The combination is silent on size of block is 128X128 transform size is 64X64.  Terada discloses wherein the size of the current block is 128x128, and the maximum transform size is 64X64 (paragraph 0151, 0153).  Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Terada in order to increased coding efficiency(Page 1, paragraph 0006) as disclosed by Terada.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kirchhoffer and Zheng as applied to claim 16 above, and further in view of Bossen et al (US 2014/0341281 and hereafter referred to as “Bossen”).
Regarding Claim 24, Chen, Kirchhoffer and Zheng discloses all the limitations of Claim 16.  The combination is silent on transform kernel.  Bossen discloses wherein the maximum transform size is a size of a maximum transform kernel among transform kernels (Page 7-8, paragraph 0077).  Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Bossen in order to reduce redundancies and bandwidth requirements (Page 1, paragraph 0005, 0006) as disclosed by Bossen.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kirchhoffer in view of Zheng.
Regarding Claim 29, Kirchhoffer discloses a transmission method of data for image, the method comprising: 
obtaining a bitstream of video information comprising a flag for whether transform coefficients for a current block are present and residual information for the transform coefficients (Page 11, paragraph 0109, 0112, 0115); and 
transmitting the data including the bitstream of the video information comprising the flag and the residual information for the transform coefficients (Figure 1, Page 11, paragraph 0109, 0112, 0115) , wherein based on a value of the flag being 1 which indicates the transform coefficients for the current block are present, whether the current block is partitioned into one or more 6Application No.: TBADocket No.: 8736.02181.US21 transform blocks is determined (Page 11, paragraph 0109, 0112, 0115). 
Kirchhoffer is silent on determining whether the current block is partitioned based on a width and a height of the current block and a maximum transform size, wherein it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size.
Zheng discloses determining whether the current block is partitioned based on a size of the current block and a maximum transform size, based on the value of the flag being 1, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size (Page 8, paragraph 0081, Page 7, paragraph 0074, Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the height of the current transform block is equal to the preset minimum size and the width of the current transform block is greater than the height of the current transform block, the splitting direction parameter is set to 1, that is, a value of interTUSplitDirection is 1”).    Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by Zheng in order to effectively reduce complexity of a coding process (Page 2, paragraph 0014) as disclosed by Zheng.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,206,403 in view of Kirchhoffer and Zheng.

Claim 16 of instant application corresponds to
Claim 1 of 11,206,403
A method of decoding video performed by a decoding device, the method comprising: 
obtaining residual information and a flag for whether transform coefficients for a current block are present from a bitstream; 
deriving prediction samples by performing a prediction for the current block; 
determining whether a value of the flag is 1 which indicates the transform coefficients for the current block are present; 
based on the value of the flag being 1, determining whether the current block is partitioned based on a width and a height of the current block and a maximum transform size; 
deriving transform blocks by partitioning the current block based on a result of the determination;
deriving the transform coefficients for the derived transform blocks based on the residual information; 

deriving residual samples by performing an inverse transform process for the transform coefficients; and 
generating a reconstructed picture based on the residual samples and the prediction samples, 





wherein based on the value of the flag being 1, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which the width of the current block is greater than a width of the maximum transform size and a case the height of the current block is greater than a height of the maximum transform size.
A method of decoding video performed by a decoding device, the method comprising: 
obtaining a flag for whether transform coefficients for a current block is are present; 

deriving prediction samples by performing a prediction for the current block; 





determining whether the current block is partitioned based on the flag, a size of the current block and a maximum transform size; 
deriving transform blocks by partitioning the current block based on a result of the determination; 


deriving the transform coefficients for the derived transform blocks; 
deriving residual samples by performing an inverse transform process for the transform coefficients; and 
generating a reconstructed picture based on the residual samples and the prediction samples, 
wherein based on the flag informing that the transform coefficients are not present, it is determined that the current block is not partitioned into the transform blocks, and 
wherein based on the flag informing the transform coefficients are present, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case a height of the current block is greater than a height of the maximum transform size, 
wherein the width of the current block is W and the height of the current block is H, wherein based on the width of the current block being greater than the width of the maximum transform size, a width of the transform blocks is derived as W/2, and wherein based on the height of the current block being greater than the height of the maximum transform size, a height of the transform blocks is derived as H/2.


	The instant application’s “obtaining residual information for whether transform coefficients for a current block are present from a bitstream; determining whether a value of the flag is 1 which indicates the transform coefficients for the current block are present; based on the value of the flag being 1, determining whether the current block is partitioned based on a width and a height of the current block and a maximum transform size; deriving the transform coefficients for the derived transform blocks based on the residual information; wherein based on the value of the flag being 1,” are additional limitations. 
Kirchhoffer discloses obtaining residual information and a flag for whether transform coefficients for a current block is present (Page 11, paragraph 0109, 0112, 0115); determining whether a value of the flag is 1 which indicates the transform coefficients for the current block are present (Page 11, paragraph 0112, 0115); based on the value of the flag being 1, determining whether the current block is partitioned based maximum block size (Page 11, paragraph 0112, 0115). 
Zheng discloses determining whether the current block is partitioned based on a size of the current block and a maximum transform size, based on the value of the flag being 1, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case in which a height of the current block is greater than a height of the maximum transform size (Page 8, paragraph 0081, Page 7, paragraph 0074, Figure 1, Page 8, paragraph 0081, Page 7, paragraph 0074: “When the height of the current transform block is equal to the preset minimum size and the width of the current transform block is greater than the height of the current transform block, the splitting direction parameter is set to 1, that is, a value of interTUSplitDirection is 1”). Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify US 11,206,403 to include the missing limitations as taught by Kirchhoffer in order to have a better compromise between encoding complexity and better rate distortion ration (Page 2, paragraph 0006) as disclosed by Kirchhoffer and to include the missing limitations as taught by Zheng in order to effectively reduce complexity of a coding process (Page 2, paragraph 0014) as disclosed by Zheng.

Claim 17-26, 27, 28 of the instant application corresponds to claim 1-10, 10, 11 of US 11,206,403 respectively.

Claims 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,206,403 in view of Kirchhoffer.

Claim 29 of instant application corresponds to
Claim 1 US 11,206,403
A transmission method of data for image, the method comprising: 
obtaining a bitstream of video information comprising a flag for whether transform coefficients for a current block are present and residual information for the transform coefficients; and 
transmitting the data including the bitstream of the video information comprising the flag and the residual information for the transform coefficients, 



wherein based on a value of the flag being 1 which indicates the transform coefficients for the current block are present, whether the current block is partitioned into one or more 6Application No.: TBADocket No.: 8736.02181.US21 transform blocks is determined based on a width and a height of the current block and a maximum transform size, and wherein based on the value of the flag being 1,


















 it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which the width of the current block is greater than a width of the maximum transform size and a case the height of the current block is greater than a height of the maximum transform size.

A method of decoding video performed by a decoding device, the method comprising: 
obtaining a flag for whether transform coefficients for a current block is are present; 

deriving prediction samples by performing a prediction for the current block; 





determining whether the current block is partitioned based on the flag, a size of the current block and a maximum transform size; 





deriving transform blocks by partitioning the current block based on a result of the determination; 
deriving the transform coefficients for the derived transform blocks; 
deriving residual samples by performing an inverse transform process for the transform coefficients; and 
generating a reconstructed picture based on the residual samples and the prediction samples, 
wherein based on the flag informing that the transform coefficients are not present, it is determined that the current block is not partitioned into the transform blocks, and 
wherein based on the flag informing the transform coefficients are present, it is determined that the current block is partitioned into the transform blocks based on at least one of a case in which a width of the current block is greater than a width of the maximum transform size and a case a height of the current block is greater than a height of the maximum transform size, 
wherein the width of the current block is W and the height of the current block is H, wherein based on the width of the current block being greater than the width of the maximum transform size, a width of the transform blocks is derived as W/2, and wherein based on the height of the current block being greater than the height of the maximum transform size, a height of the transform blocks is derived as H/2.


	The instant application’s “A transmission method of data for image, the method comprising: obtaining a bitstream of video information; and transmitting the data including the bitstream of the video information comprising the flag and the residual information for the transform coefficients,” are additional limitations. Kirchhoffer discloses a transmission method of data for image, the method comprising: obtaining a bitstream of video information comprising a flag for whether transform coefficients for a current block are present and residual information for the transform coefficients (Page 11, paragraph 0109, 0112, 0115); and transmitting the data including the bitstream of the video information comprising the flag and the residual information for the transform coefficients (Figure 1, Page 11, paragraph 0109, 0112, 0115) , wherein based on a value of the flag being 1 which indicates the transform coefficients for the current block are present, whether the current block is partitioned into one or more 6Application No.: TBADocket No.: 8736.02181.US21 transform blocks is determined (Page 11, paragraph 0109, 0112, 0115).  Therefore it would haven obvious to one of ordinary skill in the art before the effective filing date to modify US 11,206,403 to include the missing limitations as taught by Kirchhoffer in order to have a better compromise between encoding complexity and better rate distortion ration (Page 2, paragraph 0006) as disclosed by Kirchhoffer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 9, 2022